Citation Nr: 1516008	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for hearing loss is addressed in the decision below.  The remaining issues are addressed in the remand section.


FINDING OF FACT

There is no competent evidence of record showing that the Veteran currently has hearing loss for VA disability purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in May 2009 satisfied the duty to notify provisions for the hearing loss claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the Board is remanding the other issues on appeal to obtain private treatment records, the record does not suggest that they would be relevant to the hearing loss claim.  Thus, it is not necessary to remand this claim in that regard.

The Veteran was provided a VA medical examination in April 2010.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, such as sensorineural hearing loss, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The evidence of record does not support a finding that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran did have noise exposure during service and was granted service connection for tinnitus based on that noise exposure.  However, audiological testing at entrance and in February 1981 were within normal limits according to 38 C.F.R. § 3.385.

In addition, and most significantly, a VA examination was conducted in April 2010 (via private contract) in connection with the claim.  Based on both puretone thresholds and Maryland CNC speech recognition scores, the Veteran did not meet the criteria for hearing impairment for VA purposes under 38 C.F.R. § 3.385.  The VA examiner summarized that the hearing testing was essentially normal.  There was a very mild hearing loss at 6000 Hertz in the left ear, but this is outside the parameters for finding the existence of hearing loss.  See Palczewski, 21 Vet. App. at 178-80.  

The Veteran has not submitted or identified any other evidence showing that he has hearing loss for VA purposes.  There is no indication that the Veteran's hearing loss has worsened so as to warrant another VA examination.  In the absence of a current disability, there cannot be a grant of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence showing current hearing loss as defined by 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim, and service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.


REMAND

Post-service treatment records contain a private treatment record dated January 2010 from King's Daughters Medical Center, Spine and Pain Center, which states that the Veteran was returning for a follow up visit.  The file contains no other treatment records from this facility.  Therefore, additional development is required in this case to obtain the Veteran's private treatment records as they may be relevant to the claims remaining on appeal.

In light of the remand, any additional VA treatment records should also be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records dated since September 2010.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed cervical spine disability, a lumbar spine disability, a left shoulder disability, a bilateral knee disability, a bilateral elbow disability, and headaches, including King's Daughters Medical Center, Spine and Pain Center.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


